UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 14, 2011 (November 14, 2011) MONAR INTERNTIONAL INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-54166 (Commission File No.) Suite 1103, United Success Commercial Centre 508 Jaffe Road Causeway Bay Hong Kong, China (Address of principal executive offices and Zip Code) 852-9738-1945 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTIONS OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On November 14, 2011, Charlie Rodriguez resigned as our treasurer, principal financial officer, and principal accounting officer.Mr. Rodriguez did not have any disagreement with us on any matter relating to our operations, policies or practices. On November 14, 2011, Robert Clarke replaced Mr. Rodriguez as treasurer, principal financial officer and principal accounting officer.In addition to assuming Mr. Rodriguez’s offices, Mr. Clarke will continue as president, principal executive officer, secretary, and the sole member of the board of directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 17th day of November 2011. MONAR INTERNATIONAL INC. BY: ROBERT CLARKE Robert Clarke, President -2-
